UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2174


GEORGE REYNOLD EVANS,

                Plaintiff – Appellant,

          v.

GUILFORD COUNTY DETENTION CENTER; B. J. BARNES; SGT.
LANIER; OFFICER MANGUM; GUILFORD COUNTY NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cv-00499-NCT-JEP)


Submitted:   August 18, 2015             Decided:   September 18, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Reynold Evans, Appellant Pro Se. Matthew Livingston
Mason, GUILFORD COUNTY SHERIFF’S ATTORNEY, Greensboro, North
Carolina; John Mark Payne, COUNTY ATTORNEY’S OFFICE, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George Reynold Evans seeks to appeal the magistrate judge’s

report and recommendation in this action filed under 42 U.S.C.

§ 1983 (2012).         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial   Indus.   Loan    Corp.,    337   U.S.   541,

545-46 (1949).         The order Evans seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. *

Accordingly, we dismiss the appeal for lack of jurisdiction.                   We

dispense   with        oral   argument   because      the    facts    and    legal

contentions    are     adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




     * According to the district court’s docket sheet, Evans has
filed   objections   to  the   magistrate  judge’s   report  and
recommendation.   However, the district court has not yet ruled
on the ojections or issued a final order.



                                         2